Exhibit 10.7

MANAGEMENT EQUITY SUBSCRIPTION AGREEMENT

THIS MANAGEMENT EQUITY SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of
September 8, 2010, by and between PTS Holdings Corp., a Delaware corporation
(the “Company”), and the individual named on the signature page hereto
(“Executive”).

WHEREAS, the Company seeks to grant an option to purchase shares of Common Stock
(the “Option”) pursuant to the terms set forth below and the terms of the Plan,
the Stock Option Agreement, and the Securityholders Agreement; and

WHEREAS, on the terms and subject to the conditions hereof, Executive desires to
acquire from the Company, and the Company desires to provide to Executive, the
Option, as set forth on Exhibit A, as hereinafter set forth.

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein,
the parties hereto agree as follows:

1. Definitions.

1.1 Affiliate. The term “Affiliate” shall have the meaning set forth in the
Plan.

1.2 Agreement. The term “Agreement” shall have the meaning set forth in the
preface.

1.3 Applicable Federal Rate. The term “Applicable Federal Rate” shall have the
meaning set forth in Section 1274 of the Code.

1.4 Blackstone. The term “Blackstone” means Blackstone Capital Partners V L.P.
and its Affiliates.

1.5 Board. The “Board” means the Company’s Board of Directors.

1.6 Call Notice. The term “Call Notice” shall have the meaning set forth in
Section 4.2(b).

1.7 Cause. The term “Cause” shall have the meaning set forth in the Stock Option
Agreement.

1.8 Code. The term “Code” means the Internal Revenue Code of 1986, as amended.

1.9 Common Stock. The term “Common Stock” means the common stock of the Company.

1.10 Company. The term “Company” shall have the meaning set forth in the
preface.

1.11 Confidential Information. The term “Confidential Information” shall have
the meaning set forth in Section 6.1.



--------------------------------------------------------------------------------

1.12 Cost. The term “Cost” means the purchase price per Share paid by Executive.

1.13 Disability. The term “Disability” shall have the meaning set forth in the
Plan.

1.14 Executive. The term “Executive” shall have the meaning set forth in the
preface.

1.15 Fair Market Value. The term “Fair Market Value” shall have the meaning set
forth in the Plan.

1.16 Family Group. The term “Family Group” shall have the meaning set forth in
the Securityholders Agreement.

1.17 Financing Default. The term “Financing Default” means an event which would
constitute (or with notice or lapse of time or both would constitute) an event
of default under any of the financing documents of the Company or its Affiliates
from time to time and any restrictive financial covenants contained in the
organizational documents of the Company or its Affiliates.

1.18 Fiscal Year. The term “Fiscal Year” means each fiscal year of the Company
(which, for the avoidance of doubt, ends on or about June 30th of any given
year).

1.19 Grant Date. The term “Grant Date” means September 8, 2010.

1.20 Lapse Date. The term “Lapse Date” shall have the meaning set forth in the
Securityholders Agreement.

1.21 Option. The term “Option” shall have the meaning set forth in the preface.

1.22 Put Notice. The term “Put Notice” shall have the meaning set forth in
Section 4.1(b).

1.23 Person. The term “Person” shall have the meaning set forth in
Section 6.1(a)(i).

1.24 Plan. The term “Plan” means the 2007 PTS Holdings Corp. Stock Incentive
Plan, as it may be amended or supplemented from time to time.

1.25 Securities Act. The term “Securities Act” means the Securities Act of 1933,
as amended, and all rules and regulations promulgated thereunder, as the same
may be amended from time to time.

1.26 Securityholders Agreement. The term “Securityholders Agreement” means the
Securityholders Agreement dated as of May 7, 2007, among the Company and the
other parties thereto, as it may be amended or supplemented thereafter from time
to time.

1.27 Shares. The term “Shares” means any shares of Common Stock acquired by
Executive, including Shares issuable or issued upon exercise of the Option.

1.28 Stock Option Agreement. The term “Stock Option Agreement” means the Stock
Option Agreement, dated as of the Grant Date, among Executive and the Company,
as it may be amended or supplemented thereafter from time to time.

 

2



--------------------------------------------------------------------------------

1.29 Subsidiary. The term “Subsidiary” shall have the meaning set forth in the
Plan.

1.30 Termination Date. The term “Termination Date” means the date upon which
Executive’s service with the Company and its Subsidiaries is terminated.

2. Grant of Option.

2.1 Grant of Option. Pursuant to the terms and subject to the conditions set
forth in this Agreement, the Plan and the Stock Option Agreement, as of the
Grant Date, the Company shall grant to Executive an Option to purchase the
number of Shares set forth on Exhibit A attached hereto at an exercise price per
Share equal to the amount set forth on Exhibit A attached hereto.

2.2 Conditions. Notwithstanding anything in this Agreement to the contrary, the
Company shall be under no obligation to grant the Option unless (i) Executive is
an employee of, or consultant to, the Company or one of its Subsidiaries on the
Grant Date, (ii) the representations of Executive contained in Section 3 hereof
are true and correct in all material respects as of the Grant Date, and
(iii) Executive is not in breach of any agreement, obligation or covenant herein
required to be performed or observed by Executive on or prior to the Grant Date.

3. Investment Representations and Covenants of Executive.

3.1 Shares Unregistered. Executive acknowledges and represents that Executive
has been advised by the Company that:

(a) the offer and sale of Shares have not been registered under the Securities
Act;

(b) the Shares must be held indefinitely and Executive must continue to bear the
economic risk of the investment in the Shares unless the offer and sale of the
Shares are subsequently registered under the Securities Act and all applicable
state securities laws or an exemption from such registration is available;

(c) there is no established market for the Shares and it is not anticipated that
there will be any public market for the Shares in the foreseeable future;

(d) a restrictive legend in the form set forth below and the legends set forth
in Section 7.2 of the Securityholders Agreement shall be placed on the
certificates representing the Common Stock:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND OTHER PROVISIONS SET FORTH IN A MANAGEMENT EQUITY
SUBSCRIPTION AGREEMENT WITH THE ISSUER DATED AS OF SEPTEMBER 8, 2010, AS AMENDED
AND MODIFIED FROM TIME TO TIME, A COPY OF WHICH MAY BE OBTAINED BY THE HOLDER
HEREOF AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE”; and

 

3



--------------------------------------------------------------------------------

(e) a notation shall be made in the appropriate records of the Company
indicating that the Shares are subject to restrictions on transfer and, if the
Company should at some time in the future engage the services of a securities
transfer agent, appropriate stop-transfer instructions will be issued to such
transfer agent with respect to the Shares.

3.2 Additional Investment Representations. Executive represents and warrants
that:

(a) Executive’s financial situation is such that Executive can afford to bear
the economic risk of holding the Shares for an indefinite period of time, has
adequate means for providing for Executive’s current needs and personal
contingencies, and can afford to suffer a complete loss of Executive’s
investment in the Shares;

(b) Executive’s knowledge and experience in financial and business matters are
such that Executive is capable of evaluating the merits and risks of the
investment in the Shares;

(c) Executive understands that the Shares are a speculative investment which
involves a high degree of risk of loss of Executive’s investment therein, there
are substantial restrictions on the transferability of the Shares and, on the
Grant Date and for an indefinite period following the Grant Date, there will be
no public market for the Shares and, accordingly, it may not be possible for
Executive to liquidate Executive’s investment in case of emergency, if at all;

(d) the terms of this Agreement provide that, with respect to the Shares
received upon exercise of the Option only, if Executive ceases to provide
services to the Company or its Subsidiaries, the Company and its Affiliates have
the right to repurchase such Shares at a price which may, under certain
circumstances, be less than the Fair Market Value thereof;

(e) Executive understands and has taken cognizance of all the risk factors
related to the purchase of the Shares and, other than as set forth in this
Agreement, no representations or warranties have been made to Executive or
Executive’s representatives concerning the Shares or the Company or their
prospects or other matters;

(f) Executive has been given the opportunity to examine all documents and to ask
questions of, and to receive answers from, the Company and its representatives
concerning the Company and its Subsidiaries, the Plan, the Stock Option
Agreement, the Securityholders Agreement, the Company’s organizational documents
and the terms and conditions of the purchase of the Shares and to obtain any
additional information which Executive deems necessary;

(g) all information which Executive has provided to the Company and the
Company’s representatives concerning Executive and Executive’s financial
position is complete and correct as of the date of this Agreement; and

(h) Executive is or is not an “accredited investor” within the meaning of Rule
501(a) under the Securities Act, as indicated on the signature page hereto.

 

4



--------------------------------------------------------------------------------

4. Certain Sales Upon Termination of Service

4.1 Put Option

(a) If Executive’s service with the Company and its Subsidiaries terminates due
to the Disability or death of the Executive prior to the Lapse Date, Executive
and the Executive’s Family Group shall have the right, subject to the provisions
of Section 5 hereof, for one year following the later of (x) the Termination
Date or (y) the date of receipt of the Shares following exercise of the Option,
to sell to the Company, and the Company shall be required to purchase (subject
to the provisions of Section 5 hereof), on one occasion from Executive, all (or
any portion) of Executive’s Shares at a price per Share equal to Fair Market
Value (measured as of the purchase date); provided that the exercise of such
right may be delayed by the Company to the extent any such delay is necessary to
avoid the application of adverse accounting treatment to the Company.

(b) If Executive or Executive’s Family Group, as applicable, desires to exercise
its option to require the Company to repurchase Shares pursuant to
Section 4.1(a), Executive or Executive’s Family Group, as applicable, shall send
written notice to the Company setting forth Executive’s or Executive’s Family
Group, as applicable, intention to sell all of his or their Shares, as
applicable, pursuant to Section 4.1(a) (the “Put Notice”). Subject to the
provisions of Section 5, the closing of the purchase shall take place at the
principal office of the Company on a date specified by the Company no later than
the 60th day after the giving of such notice.

4.2 Call Option.

(a) If Executive’s service with the Company and its Subsidiaries terminates for
any of the reasons set forth in clauses (i) or (ii) below prior to the Lapse
Date, the Company shall have the right and option, but not the obligation, to
purchase any or all of Executive’s Shares issuable or issued upon exercise of
the Option for a period of 181 days (or such longer period as is necessary in
order to avoid the application of adverse accounting treatment to the Company)
following the later of (x) the Termination Date or (y) the date of receipt of
the Shares following exercise of the Option, in each case, at a price per Share
equal to the applicable purchase price determined as follows:

(i) Termination for Cause. If Executive’s service with the Company and its
Subsidiaries is terminated by the Company or any of its Subsidiaries for Cause,
the purchase price per Share will be the lesser of (A) Fair Market Value
(measured as of the purchase date) and (B) Cost; or

(ii) Termination of Service Other than for Cause. If Executive’s service with
the Company and its Subsidiaries is terminated for any reason other than by the
Company or any of its Subsidiaries for Cause, the purchase price per Share will
be Fair Market Value (measured as of the purchase date).

(b) If the Company desires to exercise its option to purchase such Shares
pursuant to Section 4.2(a), the Company shall, not later than 181 days following
the later of (x) the Termination Date or (y) the date of receipt of the Shares
following exercise of the Option, send written notice to Executive of its
intention to purchase Shares, specifying the number of Shares

 

5



--------------------------------------------------------------------------------

to be purchased (the “Call Notice”). Subject to the provisions of Section 5, the
closing of the purchase shall take place at the principal office of the Company
on a date specified by the Company no later than the 30th day after the giving
of the Call Notice.

(c) Notwithstanding the foregoing, if the Company elects not to exercise its
option to purchase Shares pursuant to this Section 4 and Executive’s service
with the Company and its Subsidiaries terminated for any of the reasons set
forth in clauses (a)(i) or (a)(ii) above prior to the Lapse Date, Blackstone may
elect to purchase such Shares on the same terms and conditions set forth in this
Section 4.2 by providing written notice to Executive of its intention to
purchase Shares within 30 days after the expiration of the Company’s 181 day
call window following the later of (x) the Termination Date or (y) the date of
receipt of the Shares following exercise of the Option.

5. Certain Limitations on the Company’s Obligations to Purchase Shares.

5.1 Deferral of Purchases. (a) Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to purchase any Shares at
any time pursuant to Section 4, regardless of whether it has delivered a Call
Notice or received a Put Notice, (i) to the extent that the purchase of such
Shares would result in (A) a violation of any law, statute, rule, regulation,
policy, order, writ, injunction, decree or judgment promulgated or entered by
any federal, state, local or foreign court or governmental authority applicable
to the Company or any of its Subsidiaries or any of its or their property or
(B) after giving effect thereto, a Financing Default, (ii) if immediately prior
to such purchase there exists a Financing Default which prohibits such purchase,
or (iii) to the extent that there is a lack of available cash on hand of the
Company and no cash is available to the Company. The Company shall, within
fifteen (15) days of learning of any such fact, so notify Executive that it is
not obligated to purchase hereunder.

(b) Notwithstanding anything to the contrary contained in Section 4, provided
the Lapse Date has not occurred, any Shares which Executive or Executive’s
Family Group, as applicable, has elected to sell or the Company has elected to
purchase, but which in accordance with Section 5.1(a) is not purchased at the
applicable time provided in Section 4, shall be purchased by the Company (x) by
delivery of a note for the applicable purchase price payable in equal
installments of up to three (3) years, bearing interest at the prime lending
rate in effect as of the date of the exercise of the call right or at the
applicable Applicable Federal Rate at such time, if greater; provided, however,
that the Company shall fully satisfy its obligation under the note sooner if the
purchase price is no longer restricted under Section 5.1(a), with such amount
paid to Executive or Executive’s Family Group, as applicable, within fifteen
(15) days after the date the prohibition is lifted or (y) if purchase by
delivery of a note as described in clause (x) is not permitted due to the terms
of any outstanding Company indebtedness, or otherwise, then, for the applicable
purchase price (measured as of the actual purchase date) on or prior to the
fifteenth (15th) day after such date or dates that the purchase of such Shares
are no longer prohibited under Section 5.1(a) and the Company shall give
Executive five (5) days’ prior notice of any such purchase. Notwithstanding
anything herein to the contrary, prior to the payment of the purchase price
under this Section 5.1, Executive or Executive’s Family Group may withdraw the
Shares subject to the put option described in Section 4.1.

 

6



--------------------------------------------------------------------------------

5.2 Payment for Shares. If at any time the Company elects to purchase any Shares
pursuant to Section 4, unless otherwise provided for herein, the Company shall
pay the purchase price for the Shares it purchases (i) first, by the
cancellation of any indebtedness owing from Executive to the Company or any of
its Subsidiaries and (ii) then, by the Company’s delivery of a check or wire
transfer of immediately available funds for the remainder of the purchase price,
if any, against delivery of the certificates or other instruments representing
the Shares so purchased, duly endorsed.

6. Confidentiality.

(a) Executive will not at any time (whether during or after Executive’s service
with the Company and its Subsidiaries) (x) retain or use for the benefit,
purposes or account of Executive or any other person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
— concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(b) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any known confidentiality obligation; or
(c) required by law to be disclosed or in any judicial or administrative
process; provided that Executive shall give prompt written notice to the Company
of such requirement, disclose no more information than is so required, and
cooperate, at the Company’s cost, with any attempts by the Company to obtain a
protective order or similar treatment.

(c) Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial or tax advisors or lender,
each of whom Executive agrees to instruct not to disclose, the existence or
contents of this Agreement (unless this Agreement shall be publicly available as
a result of a regulatory filing made by the Company or its Affiliates).

(d) Upon termination of Executive’s service with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its Subsidiaries or
Affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s

 

7



--------------------------------------------------------------------------------

possession or control (including any of the foregoing stored or located in
Executive’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company, its Affiliates and Subsidiaries, except that Executive
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information; and (z) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.

7. Miscellaneous.

7.1 Transfers to Permitted Transferees. Prior to the transfer of Shares, to the
extent permitted under the terms of the Securityholders Agreement, Executive
shall deliver to the Company a written agreement of the proposed transferee
(a) evidencing such Person’s undertaking to be bound by the terms of this
Agreement and (b) acknowledging that the Shares transferred to such Person will
continue to be Shares for purposes of this Agreement in the hands of such
Person. Any transfer or attempted transfer of Shares in violation of any
provision of this Agreement or the Securityholders Agreement shall be void, and
the Company shall not record such transfer on its books or treat any purported
transferee of such Shares as the owner of such Shares for any purpose.

7.2 Recapitalizations, Exchanges, Etc. Affecting Shares. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to
Shares, to any and all securities of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or in substitution of the
Shares, by reason of any dividend payable in shares of Common Stock, issuance of
shares of Common Stock, combination, recapitalization, reclassification, merger,
consolidation or otherwise.

7.3 Executive’s Service with the Company. Nothing contained in this Agreement
shall be deemed to obligate the Company or any Subsidiary of the Company to
retain the services of Executive in any capacity whatsoever or to prohibit or
restrict the Company (or any such Subsidiary) from terminating the service of
Executive at any time or for any reason whatsoever, with or without Cause.

7.4 Cooperation. Executive agrees to cooperate with the Company in taking action
reasonably necessary to consummate the transactions contemplated by this
Agreement.

7.5 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that no transferee
shall derive any rights under this Agreement unless and until such transferee
has executed and delivered to the Company a valid undertaking and becomes bound
by the terms of this Agreement; and provided further that Blackstone is a third
party beneficiary of this Agreement and shall have the right to enforce the
provisions hereof.

 

8



--------------------------------------------------------------------------------

7.6 Amendment; Waiver. This Agreement may be amended only by a written
instrument signed by the parties hereto. No waiver by any party hereto of any of
the provisions hereof shall be effective unless set forth in a writing executed
by the party so waiving.

7.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
conflicts of law principles thereof.

7.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered,
telecopied (with confirmation of receipt), one day after deposit with a
reputable overnight delivery service (charges prepaid) and three days after
deposit in the U.S. Mail (postage prepaid and return receipt requested) to the
address set forth below or such other address as the recipient party has
previously delivered notice to the sending party.

(a) If to the Company:

PTS Holdings Corp.

c/o Catalent Pharma Solutions, Inc.

14 Schoolhouse Road Somerset, NJ 08873

Attention: General Counsel

with a copy to:

c/o The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: Chinh Chu

Fax: (212) 583-5722

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Attn: Wilson Neely and Brian Robbins

Fax: (212) 455-2502

(b) If to the Executive, to the address as shown on the stock ledger of the
Company.

7.9 Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein and therein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, other than as specifically provided for herein.

 

9



--------------------------------------------------------------------------------

7.10 Counterparts. This Agreement may be executed in separate counterparts, and
by different parties on separate counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

7.11 Injunctive Relief. Executive and any permitted transferee each acknowledges
and agrees that a violation of any of the terms of this Agreement will cause the
Company irreparable injury for which adequate remedy at law is not available.
Accordingly, it is agreed that the Company shall be entitled to an injunction,
restraining order or other equitable relief to prevent breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity.

7.12 Rights Cumulative; Waiver. The rights and remedies of Executive and the
Company under this Agreement shall be cumulative and not exclusive of any rights
or remedies which either would otherwise have hereunder or at law or in equity
or by statute, and no failure or delay by either party in exercising any right
or remedy shall impair any such right or remedy or operate as a waiver of such
right or remedy, nor shall any single or partial exercise of any power or right
preclude such party’s other or further exercise or the exercise of any other
power or right. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by either party to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

*     *     *     *     *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Management Equity
Subscription Agreement as of the date first above written.

 

PTS HOLDINGS CORP. By:  

/s/ John R. Chiminski

Name:   John R. Chiminski Title:   President & Chief Executive Officer

 

Subscription Agreement



--------------------------------------------------------------------------------

/s/ Melvin D. Booth

Melvin D. Booth

Please check the appropriate box:

 

  x

Executive is an “accredited investor”1 within the meaning of Rule 501(a) under
the Securities Act.

 

  ¨ Executive is not an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act.

 

1

You are an “accredited investor” if you meet any of the following tests:

 

1. You are a director or executive officer of the Company;

2. You have an individual net worth, or joint net worth with your spouse, at the
time of your purchase exceeding $1,000,000. For purposes of this item, “net
worth” means the excess of total assets at fair market value, including
automobiles and other personal property but excluding the value of the primary
residence of such natural person (and including property owned by a spouse other
than the primary residence of the spouse), over total liabilities. The amount of
any mortgage or other indebtedness secured by an investor's primary residence
should be not included as a “liability”, except to the extent the fair market
value of the residence is less than the amount of such mortgage or other
indebtedness);

3. You had individual income (excluding your spouse) in excess of $200,000 in
both 2008 and 2009 and have a reasonable expectation of reaching the same income
level in 2010; or

4. You and your spouse had joint income in excess of $300,000 in both 2008 and
2009 and have a reasonable expectation of reaching the same income level in
2010.

 

Subscription Agreement



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

I, Valorie G. Booth, the undersigned spouse of Executive, hereby acknowledge
that I have read the foregoing Management Equity Subscription Agreement (the
“Agreement”) and that I understand its contents. I am aware that the Agreement
provides for the repurchase of my spouse’s Shares (as defined in the Agreement)
issuable or issued upon exercise of the Option (as defined in the Agreement(
under certain circumstances and imposes other restrictions on the transfer of
such Shares. I agree that my spouse’s interest in the Shares is subject to the
Agreement and any interest I may have in such Shares shall also be irrevocably
bound by the Agreement and, further, that my community property interest in such
Shares, if any, shall be similarly bound by the Agreement.

I am aware that the legal, financial and other matters contained in the
Agreement are complex and I am encouraged to seek advice with respect thereto
from independent legal and/or financial counsel. I have either sought such
advice or determined after carefully reviewing the Agreement that I hereby waive
such right.

 

Acknowledged and agreed this 7 day of September,
2010.

/s/ Valorie G. Booth

Name:  

Valorie G. Booth

 

Melvin D. Booth

Witness



--------------------------------------------------------------------------------

EXHIBIT A

Number of Shares subject to the Option: 725

Per Share Exercise Price of Shares subject to the Option: $850

 

Exhibit A to Subscription Agreement